Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 1 and 3-13 are pending and stand rejected.
Note
The applicant is advised to use the same font and color for the amendments to the claims as that used for the rest of the claims to avoid errors or unclear images when the claims are captured and added to the file wrapper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0006342 A1, hereinafter LEE) in view of NEWMAN et al. (US 2017/0331157 A1, hereinafter) and in further view of KOMIYAMA et al. (US 2019/0181652 A1, hereinafter KOMIYAMA).

    PNG
    media_image1.png
    430
    628
    media_image1.png
    Greyscale

           
    PNG
    media_image2.png
    863
    821
    media_image2.png
    Greyscale

As per claim 1, LEE discloses a battery charging system, comprising: 
a battery include a plurality of stacked battery cells (See Fig.3, Item#110 and Par.54, disclose a battery comprising a plurality of stacked battery cells) and a pressure sensor configured to detect a pressure caused by swelling of the battery cells (See Fig.3, Item#121 and Par.57, disclose a pressure sensor and Par.55, discloses the system in Fig.2 is used to detect battery swelling condition); 
a charger configured to supply charging power to the battery (See Fig.3, Items#140 and an external power source to charge the battery system of the vehicle); 
a controller configured to determine whether to supply the charging power from the charger (See Fig.3, Item#130, discloses a controller, Pars.63-67, disclose the controller receives the pressure measurement via a detecting unit 120, the detecting unit receives the measurement value and converts it into a voltage which is sent to the controller. The controller compares the received voltage indicative of the pressure measurement and compares it with a threshold voltage above which the battery is determined to be swollen. If the pressure of the battery [represented by the voltage output of the detecting unit] exceeds the swelling threshold, the controller 120 then controls the switch 140 to disconnect the battery from the external power source and also deactivate the switch connecting the battery from the peripherals to prevent battery discharging) and whether the battery is overcharged based pressure measurement, detected by the pressure sensor, when the charger supplies the charging power to the battery (See Pars.51 and 67, disclose an over pressurized battery is an indication of overcharging, the battery pressure is detected by sensor 121 as previously disclosed). However, LEE does not disclose the overcharge determination is based is based on a change in the pressure per hour or an end plate having a plate shape and disposed facing an outer most battery cell of the plurality of stacked battery cells in a direction in which battery cells are stacked, wherein the pressure sensor is a film-type pressure sensor disposed between the end plate and the outermost battery cell.
NEWMAN discloses a battery module having a pressure sensor and a controller which receives periodic pressure sensor measurements and calculates the rate of change of pressure. The controller then detects the presence of a battery abnormality when the rate of change of pressure exceeds a certain value (See Par.26-27). NEWMANN further discloses an end plate having a plate shape and disposed facing an outer most battery cell of the plurality of stacked battery cells in a direction in which battery cells are stacked, wherein the pressure sensor is disposed between the end plate and the outermost battery cell (See Fig.2, Item#30 and Par.20, disclose the pressure sensor may be positioned on an end battery cell 32 or the pressure sensor 30 may be positioned on a wall of the module housing 16. It is clear from Fig.2, that the sensor 30 is between the end battery 32 and the side wall of the housing considered to be the end plate [See Par.15, discloses a housing comprising at least 4 walls, the 2 side walls are considered end and are plate shaped]). 
LEE and NEWMAN are analogous art since they both deal with battery protection devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE with that of NEWMAN by utilizing the rate of change of pressure to determine the presence of a battery abnormality for the benefit of preventing damages caused by a defective battery by providing early detection of an abnormality before the battery reaches a pressure threshold representing a damaged battery. However, LEE and NEWMAN do not disclose wherein the pressure sensor is a film-type pressure sensor.
KOMIYAMA discloses a battery charging control system comprising a pressure sensor for measuring the battery’s internal pressure, wherein the pressure sensor is a film-type pressure sensor (See Figs.1A,2, Item#15 and Par.39, disclose a pressure sensing membrane).
LEE, NEWMAN and KOMIYAMA are analogous art since they all deal with battery charging and protection systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE and NEWMAN with that of KOMIYAMA by using the disclosed film-type pressure sensor for the benefit fitting the sensor in the battery arrangement without significantly adding to the thickness of the battery module.

As per claim 3, LEE, NEWMAN and KOMIYAMA disclose the battery charging system according to claim 1 as discussed above, wherein the controller is configured to operate the charger to stop the supply of the charging power when the pressure detected by the pressure sensor is equal to or greater than a threshold pressure, which is preset to prevent damage to the battery cells (See LEE, Pars.64-67, disclose the controller receives the pressure measurement via a detecting unit 120, the detecting unit receives the measurement value and converts it into a voltage which is sent to the controller. The controller compares the received voltage indicative of the pressure measurement and compares it with a threshold voltage above which the battery is determined to be swollen. If the pressure of the battery [represented by the voltage output of the detecting unit] exceeds the swelling threshold, the controller 120 then controls the switch 140 to disconnect the battery from the external power source).

As per claim 4, LEE, NEWMAN and KOMIYAMA disclose the battery charging system according to claim 3 as discussed above, wherein the controller is configured to output a warning message when the pressure detected by the pressure sensor is equal to or greater than the threshold pressure (See LEE, Par.16-19, disclose that detected battery pressure is converted into a voltage or current signal and compared with a threshold, Par.75, discloses that when the voltage exceeds a certain threshold, a warning is issued via an output unit 150).

As per claim 5, LEE, NEWMAN and KOMIYAMA disclose the battery charging system according to claim 1 as discussed above, wherein the controller is configured to determine that the battery is in an overcharged state when the change in the pressure per hour, detected by the pressure sensor, is greater than a preset reference value, and determine that the battery is in a normal state when the change in the pressure per hour, detected by the pressure sensor, is equal to or less than the preset reference value (See LEE Fig.4, Step#S430, discloses the controller 130 comparing the pressure measurement [converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]. If the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140. If the voltage is below a threshold, then charging continues at steps S440-3, S450-2 i.e. normal state. LEE however does not disclose detecting the abnormality based on change in the pressure per hour. As disclosed in the rejection of claim , NEWMANN discloses detecting a battery abnormality based on the rate of change of battery pressure exceeding a certain threshold and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE with that of NEWMAN by utilizing the rate of change of pressure to determine the presence of a battery abnormality for the benefit of preventing damages caused by a defective battery by providing early detection of an abnormality before the battery reaches a pressure threshold representing a damaged battery).

As per claim 6, LEE, NEWMAN and KOMIYAMA disclose the battery charging system according to claim 1 as discussed above, wherein the controller is configured to operate the charger to stop the supply of the charging power when determining that the battery is in the overcharged state (See LEE Fig.4, Step#S430, discloses the controller 130 compares the pressure measurement [converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]. If the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140).

As per claim 7, LEE, NEWMAN and KOMIYAMA disclose the battery charging system according to claim 5 as discussed above, wherein the controller is configured to operate the charger to stop the supply of the charging power when determining that the battery is in the overcharged state (See LEE Fig.4, Step#S430, discloses the controller 130 compares the pressure measurement [converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]. If the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140).

As per claim 8, LEE, NEWMAN and KOMIYAMA disclose a battery charging method of the battery charging system according to claim 1, comprising: 
supplying, by the controller, charging power to the battery (See LEE, Fig.3, Item#130, discloses a controller which controls the switch 140 between the external power source and the battery); 
detecting, by the controller, a pressure between the plurality of stacked battery cells inside the battery (See Fig.3, Item#130, discloses a controller which receives the pressure between the battery cells 110 measured via pressure sensor 121 and transmitted to the controller as a voltage or current representative of the measured pressure. The pressure to voltage/current conversion is carried out by the detecting unit 120); and 
determining, by the controller, whether the battery is overcharged based on a change in the pressure per hour, which is detected by the pressure sensor, when the charging power is supplied from the charger to the battery (See LEE Fig.4, Step#S430, discloses the controller 130 compares the pressure measurement [converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]. If the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140, NEWMANN discloses detecting a battery abnormality based on the rate of change of battery pressure exceeding a certain threshold and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE with that of NEWMAN by utilizing the rate of change of pressure to determine the presence of a battery abnormality for the benefit of preventing damages caused by a defective battery by providing early detection of an abnormality before the battery reaches a pressure threshold representing a damaged battery).

As per claim 9, LEE, NEWMAN and KOMIYAMA disclose the battery charging method according to claim 8 as discussed above, wherein the determining of whether the battery is overcharged includes: 
comparing, by the controller, the pressure detected by the pressure sensor with a threshold pressure, which is preset to prevent damage to the battery cells See LEE Fig.4, Step#S430, discloses the controller 130 compares the pressure measurement ([converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]); and 
stopping, by the controller, the supply of the charging power when the pressure detected by the pressure sensor is equal to or greater than the threshold pressure (See LEE, Fig.4, disclose that if the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140).

As per claim 10, LEE, NEWMAN and KOMIYAMA disclose the battery charging method according to claim 9, further comprising: 
outputting, by the controller, a warning message when the pressure detected by the pressure sensor is equal to or greater than the threshold pressure (See LEE, Par.75, and Fig.2, Items#130 and 150 disclose that when the voltage exceeds a certain threshold, the controller 130 outputs a warning via an output unit 150).

As per claim 11, LEE, NEWMAN and KOMIYAMA disclose the battery charging method according to claim 8 as discussed above, further comprising: 
determining, by the controller, that the battery is in an overcharged state when the change in the pressure per hour, detected by the pressure sensor, is greater than a preset reference value; and determining, by the controller, that the battery is in a normal state when the change in the pressure per hour, detected by the pressure sensor, is equal to or less than the preset reference value (See LEE Fig.4, Step#S430, discloses the controller 130 comparing the pressure measurement [converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]. If the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140. If the voltage is below a threshold, then charging continues at steps S440-3, S450-2 i.e. normal state. LEE however does not disclose detecting the abnormality based on change in the pressure per hour. As disclosed in the rejection of claim , NEWMANN discloses detecting a battery abnormality based on the rate of change of battery pressure exceeding a certain threshold and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE with that of NEWMAN by utilizing the rate of change of pressure to determine the presence of a battery abnormality for the benefit of preventing damages caused by a defective battery by providing early detection of an abnormality before the battery reaches a pressure threshold representing a damaged battery).

As per claim 12, LEE, NEWMAN and KOMIYAMA disclose the battery charging method according to claim 8 as discussed above, further comprising: 
stopping, by the controller, the supply of the charging power in response to determining that the battery is in the overcharged state (See LEE Fig.4, Step#S430, discloses the controller 130 comparing the pressure measurement [converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]. If the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140).


As per claim 13, LEE, NEWMAN and KOMIYAMA disclose the battery charging method according to claim 11 as discussed above, further comprising: 
stopping, by the controller, the supply of the charging power in response to determining that the battery is in the overcharged state (See LEE Fig.4, Step#S430, discloses the controller 130 comparing the pressure measurement [converted to a voltage] to a threshold which represents a battery abnormality such as over charging [Lee, Pars.51 and 67]. If the voltage is above the threshold, then charging is stopped in steps S440-2, S450-1 by opening switch 140. The pressure measurement as modified by NEWMAN is that rate of change of pressure, based on periodic measurements of pressure).

Conclusion
Response to Arguments
Applicant’s arguments, see remarks, filed 08/12/2021, with respect to amended claims 1 and 3-13 have been fully considered and are persuasive. The previous 103 rejections of claims 1-13 has been withdrawn.  The examiner erred by relying on KOMIYAMA to address the following limitations of previously submitted claim 2: “…wherein the battery further includes: an end plate disposed on an outermost edge in a direction in which the battery cells are stacked… wherein the pressure sensor is disposed between the end plate and the battery cell adjacent thereto”. The examiner however found that the previous limitations were disclosed by NEWMAN and the new grounds of rejection above reflect the examiner’s reexamination of the NEWMAN reference. KOMIYAMA is relied on to address the limitation “wherein the pressure sensor is a film-type surface-pressure sensor”. A proper motivation to modify the teaching of LEE with those of NEWMAN and KOMIYAMA has been provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859